

113 S1905 IS: Electricity Security and Affordability Act
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1905IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Mr. Manchin (for himself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide direction to the Administrator of the Environmental Protection Agency regarding the establishment of standards for emissions of any greenhouse gas from fossil fuel-fired electric utility generating units, and for other purposes.1.Short titleThis Act may be cited as the Electricity Security and Affordability Act.2.Standards of performance for new fossil fuel-fired electric utility generating units(a)LimitationThe Administrator of the Environmental Protection Agency may not issue, implement, or enforce any proposed or final rule under section 111 of the Clean Air Act (42 U.S.C. 7411) that establishes a standard of performance for emissions of any greenhouse gas from any new source that is a fossil fuel-fired electric utility generating unit unless such rule meets the requirements under subsections (b) and (c).(b)RequirementsIn issuing any rule under section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards of performance for emissions of any greenhouse gas from new sources that are fossil fuel-fired electric utility generating units, the Administrator of the Environmental Protection Agency (for purposes of establishing such standards)—(1)shall separate sources fueled with coal and natural gas into separate categories; and(2)shall not set a standard based on the best system of emission reduction for new sources within the coal category unless—(A)such standard has been achieved on average for at least one continuous 12-month period (excluding planned outages) by each of at least 6 units within such category—(i)each of which is located at a different electric generating station in the United States;(ii)which, collectively, are representative of the operating characteristics of electric generation at different locations in the United States; and(iii)each of which is operated for the entire 12-month period on a full commercial basis; and(B)no results obtained from any demonstration project are used in setting such standard.(c)Coal having a heat content of 8300 or less British Thermal Units per pound(1)Separate subcategoryIn carrying out subsection (b)(1), the Administrator of the Environmental Protection Agency shall establish a separate subcategory for new sources that are fossil fuel-fired electric utility generating units using coal with an average heat content of 8300 or less British Thermal Units per pound.(2)StandardNotwithstanding subsection (b)(2), in issuing any rule under section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards of performance for emissions of any greenhouse gas from new sources in such subcategory, the Administrator of the Environmental Protection Agency shall not set a standard based on the best system of emission reduction unless—(A)such standard has been achieved on average for at least one continuous 12-month period (excluding planned outages) by each of at least 3 units within such subcategory—(i)each of which is located at a different electric generating station in the United States;(ii)which, collectively, are representative of the operating characteristics of electric generation at different locations in the United States; and(iii)each of which is operated for the entire 12-month period on a full commercial basis; and(B)no results obtained from any demonstration project are used in setting such standard.3.Congressional approval required for standards of performance for existing, modified, and reconstructed fossil fuel-fired electric utility generating units(a)ApplicabilityThis section applies with respect to any rule or guidelines issued by the Administrator of the Environmental Protection Agency under section 111 of the Clean Air Act (42 U.S.C. 7411) that—(1)establish any standard of performance for emissions of any greenhouse gas from any modified or reconstructed source that is a fossil fuel-fired electric utility generating unit; or(2)apply to the emissions of any greenhouse gas from an existing source that is a fossil fuel-fired electric utility generating unit.(b)Congressional approvalA rule or guidelines described in subsection (a) shall not take effect unless a Federal law is enacted specifying such rule’s or guidelines’ effective date.(c)ReportingA rule or guidelines described in subsection (a) shall not take effect unless the Administrator of the Environmental Protection Agency has submitted to Congress a report containing each of the following:(1)The text of such rule or guidelines.(2)The economic impacts of such rule or guidelines, including the potential effects on—(A)economic growth, competitiveness, and jobs in the United States; and(B)electricity ratepayers, including low-income ratepayers in affected States.(3)The amount of greenhouse gas emissions that such rule or guidelines are projected to reduce as compared to overall global greenhouse gas emissions.4.Repeal of earlier rules and guidelinesThe following rules and guidelines shall be of no force or effect, and shall be treated as though such rules and guidelines had never been issued:(1)The proposed rule—(A)entitled Standards of Performance for Greenhouse Gas Emissions for New Stationary Sources: Electric Utility Generating Units, published at 77 Fed. Reg. 22392 (April 13, 2012); and(B)withdrawn pursuant to the notice entitled Withdrawal of Proposed Standards of Performance for Greenhouse Gas Emissions for New Stationary Sources: Electric Utility Generating Units, signed by the Administrator of the Environmental Protection Agency on September 20, 2013, and identified by docket ID number EPA–HQ–OAR–2011–0660.(2)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions from New Stationary Sources: Electric Utility Generating Units, signed by the Administrator of the Environmental Protection Agency on September 20, 2013, and identified by docket ID number EPA–HQ–OAR–2013–0495.(3)With respect to the proposed rule described in paragraph (1), any successor or substantially similar proposed or final rule that—(A)is issued prior to the date of the enactment of this Act;(B)is applicable to any new source that is a fossil fuel-fired electric utility generating unit; and(C)does not meet the requirements under subsections (b) and (c) of section 2.(4)Any proposed or final rule or guidelines under section 111 of the Clean Air Act (42 U.S.C. 7411) that—(A)are issued prior to the date of the enactment of this Act; and(B)establish any standard of performance for emissions of any greenhouse gas from any modified or reconstructed source that is a fossil fuel-fired electric utility generating unit or apply to the emissions of any greenhouse gas from an existing source that is a fossil fuel-fired electric utility generating unit.5.DefinitionsIn this Act:(1)Demonstration projectThe term demonstration project means a project to test or demonstrate the feasibility of carbon capture and storage technologies that has received government funding or financial assistance.(2)Existing sourceThe term existing source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except such term shall not include any modified source.(3)Greenhouse gasThe term greenhouse gas means any of the following:(A)Carbon dioxide.(B)Methane.(C)Nitrous oxide.(D)Sulfur hexafluoride.(E)Hydrofluorocarbons.(F)Perfluorocarbons.(4)ModificationThe term modification has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).(5)Modified sourceThe term modified source means any stationary source, the modification of which is commenced after the date of the enactment of this Act.(6)New sourceThe term new source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except that such term shall not include any modified source.